Case 8:21-cv-02130-VMC-JSS Document 26 Filed 09/10/21 Page 1 of 2 PageID 697




                        UNITED STATES DISTRICT COURT FOR THE
                            SOUTHERN DISTRICT OF FLORIDA
                                FORT PIERCE DIVISION

                    Case Number: 20-14039-CIV-MARTINEZ-MAYNARD

FLORIDA LIMITED INVESTMENT
PROPERTIES, INC.,

       Plaintiff,

v.

DEUTSCHE BANK NATIONAL TRUST
COMPANY, as Trustee,

      Defendant.
_____________________________________/

                ORDER ADOPTING REPORT AND RECOMMENDATION

       THE MATTER was referred to the Honorable Shaniek M. Maynard, United States

Magistrate Judge, for a Report and Recommendation Defendant’s Motion to Quash Service of

Process, (ECF No. 1-3, at 64); Plaintiff’s Motion for Remand, (ECF No. 8); and Plaintiff’s Motion

to Strike Unsworn Hearsay Assertions, (ECF No. 14). Magistrate Judge Maynard filed a Report

and Recommendation (“R&R”) recommending that (1) Defendant’s Motion to Quash be granted

in part; and Plaintiff’s Motion for Remand and Motion to Strike be denied. (ECF No. 25). The

Court has reviewed the record and notes that no objections have been filed and the deadline to do

so has passed. After careful consideration, it is

       ADJUDGED that Magistrate Judge Maynard’s Report and Recommendation. (ECF No.

25), is hereby AFFIRMED and ADOPTED. Accordingly, it is,

       1.      Plaintiff’s Motion for Remand, (ECF No. 8), is DENIED.

       2.      Defendant’s Motion to Quash Service of Process, (ECF No. 1-3), is GRANTED.

       3.      The entry of default and default judgment entered against Defendant is
Case 8:21-cv-02130-VMC-JSS Document 26 Filed 09/10/21 Page 2 of 2 PageID 698




VACATED.

      4.     Plaintiff’s Motion to Strike Unsworn Hearsay Assertions, (ECF No. 14), is

DENIED.

      DONE AND ORDERED in Chambers at Miami, Florida, this 10th day of September, 2021.

                                              ____________________________
                                              JOSE E. MARTINEZ
                                              UNITED STATES DISTRICT JUDGE

Copies provided to:
Magistrate Judge Otazo-Reyes
All Counsel of Record
